Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00284-CR

                                Nicole Duffin WINDHAM,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 216th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR12-066
                     The Honorable N. Keith Williams, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 26, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice